DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, recites in part “any one of the plurality of radio frequency lenses comprises two or more parts...” it is not clear, however, what defines the two or more parts. Thus, the two or more parts is indefinite. It is noted paragraph [0010] of the specification defines the two or more parts with different materials, and dielectric constants of the different materials are different. Therefore, it is suggested that applicant recites the mentioned features in the claim in order to overcome indefiniteness in the claim.
Claim 2-7 are rejected by virtue of dependency from claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-10 appear to comprise.
        Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Matitsine et al. (US 10,199,739) teaches lens array configurations for improved signal performance.
Kuroda et al. (US 7,348,934) teaches lens antenna system.
Lewis et al. (US 7,400,304) teaches antenna with partially spherical dielectric lenses.
Imagawa et al. (US 5,154,973) teaches composite material for dielectric lens antenna.
Zimmerman et al. (US 10,483,650) teaches lensed antenna for use in cellular and other communication systems.
Scarborough et al. (US 10,553,947) teaches lens antenna system.
Ricardi et al. (US 5,781,163) teaches low profile hemispherical lens antenna array on a ground plane.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844